Wilde J.
delivered the opinion of the Court. We are clearly of opinion, that neither of these exceptions to the proceedings is well founded.
The town, no doubt, might have well objected to the verdict, because they had a right to have the question as to the location settled by a jury. But as they waived their claim, as to the question of location, there could be no reason given, why they should not have judgment for their damages. If there are two counts in a declaration and a verdict is returned as to one count only, no doubt the plaintiff may enter a retraxit as to the other count, and the verdict would be regular.
As to the exception, that the verdict was accepted in part, t appears that it was accepted as to damages, and the verdicl is limited to that inquiry.

Petition dismissed